EXHIBIT SUBSIDIARIES OF THE REGISTRANT 1) SanDisk Limited, a Japanese company 2) SanDisk Israel (Tefen) Ltd., an Israeli company 3) SanDisk Hong Kong Limited, a Hong Kong company 4) SanDisk (Cayman) Limited, a Cayman Islands company 5) SanDisk Secure Content Solutions, Inc., a Delaware corporation 6) SanDisk Equipment Ltd., a Japanese company 7) SanDisk Manufacturing, a Republic of Ireland company 8) SanDisk International Limited, a Republic of Ireland company 9) SanDisk India Device Design Centre, Ltd., an Indian company 10) SanDisk (Ireland) Limited, a Republic of Ireland company 11) SanDisk Taiwan Limited, a Taiwanese company 12) SanDisk Semiconductor (Shanghai) Co. Ltd., a Peoples Republic of China company 13) SanDisk 3D LLC, a Delaware company 14) SanDisk IL Ltd. (formerly msystems Ltd.), an Israeli company 15) M-Systems, Inc, a New York company 16) M-Systems Finance Inc., a Cayman Islands company 17) M-Systems (Cayman) Limited, a Cayman Islands company 18) P.P.S. von Koppen Pensioen B.V., a Netherlands company 19) M-Systems B.V., a Netherlands company 20) M-Systems Asia Ltd., a Taiwanese company 21) M. Systems Flash Disk Pioneers Espana S.L.U., a Spanish company 22) Microelectronica Espanola S.A.U., a Spanish company 23) SanDisk Bermuda Limited, a Republic of Bermuda company 24) SanDisk Bermuda Unlimited, a Republic of Bermuda company 25) SanDisk China Ltd., a Republic of Ireland company
